DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 30-31, 33-34, 37-38, 46-47 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majhi (US 8,501,508).
Majhi discloses an electronic device (particularly see Fig. 10), comprising: a buffer layer (724) on a substrate; a first III-V semiconductor layer (736) on the buffer layer; a second III-V semiconductor layer (934; InGaAs) comprising a channel portion on the first III-V semiconductor layer, wherein the first III-V semiconductor layer has a different composition, and also has a bandgap that is naturally greater, than the second III-V semiconductor layer; a third semiconductor layer (970/980) directly on the first III-V semiconductor layer and laterally adjacent the second III-V semiconductor layer in a source/drain region; a gate dielectric (1044) on (i.e., above) the channel portion; and a gate electrode (1090) on the gate dielectric, 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 32, 35-36, 39 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi in view of Oxland (US 2014/0264592; of record).
The disclosure of Majhi is discussed as applied to claims 26-27, 30-31, 33-34, 37-38, 46-47 and 50-51above.
Although Majihi does not more expressly disclose that the first III-V semiconductor layer as an interfacial layer can be formed of InP, and/or that the 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known InP interfacial layer and/or fin-shaped channel region, such as that of Oxland, into the device of Majhi, so that a semiconductor device would be obtained with desired material choice, and/or with desired structure property, and/or with desired and/or improved device performance, as it has been held that (with respect to the InP interfacial layer): 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 33-39, in addition to what have been discussed above, it is further noted that the term of “date process system” recited in claims 33-39 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Response to Arguments
Applicant's arguments filed on 3/31/2021 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the claim rejections set forth above in this office action.
In addition, it is noted that applicant’s arguments appear to allege that Majhi does not teach the claimed invention because it fails to show the feature that the third semiconductor layer has a material composition that is different in chemical element(s) than that in the second semiconductor layer. In response, it is noted that such alleged feature upon which applicant relies is not necessarily recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898